Title: Levett Harris to James Madison, 21 March 1826
From: Harris, Levett
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Philadelphia
                                
                                21. March 1826.
                            
                        
                        A passage in your letter of the 24. Ultimo, received in due time, pained me as I read it, and seems, upon
                            reflection, to impose upon me the duty of sending to you a more full development of the circumstances out of which has
                            arisen my present disagreeable attitude towards Mr. Todd.
                        You observe "It is his (Mr Todd’s) wish, I trust, to give to the transaction, so
                                unfortunate in its origin, and, I must add, not otherwise in its progress, the best
                            issue of which it may now be susceptible"
                        I hope that my jealous solicitude to maintain unimpaired your kind feelings towards me, has led me into a
                            mistake, when I construed the words underlined, as conveying a distinct reproach. That the transaction has itself been
                            unfortunate, owing to Mr Todd’s inability to meet an engagement, after two years of credit is obvious: but why it should
                            be characterized as unfortunate in its origin, unless in his having me as a creditor, I am
                            somewhat at a loss to perceive:–And to deem it unfortunate in its progress, implies some blame
                            of my proceedings, while I feel perfectly conscious of having extended towards him, every conceivable indulgence, except
                            that of wholly abandoning the debt.
                        On the inclosed paper, will be found exact Copies of three letters received by me, about their respective
                            dates, from Mr Todd. They contain his own, original and later, views and feelings upon the subject; and they are
                            submitted to You, as the most apposite vindications that I can offer, in reference to the origin, and part of the subsequent progress of the transactions.
                        I left the Country for Europe in the Spring of 1823, shortly after the Schuylkill navigation stock was
                            transferred to Mr Todd, and having diposited his promissory note for $5520, payable in two years from the 1st. of April
                            1823, in the hands of my bankers, Messrs. Hale & Davidson, for custody and, in case of my continued absence, for
                            collection. After my return, in the fall and during the winter of 1824, I had repeated conversations with Mr Todd as to
                            his note, and was always and explicitly assured that it would be punctually paid at maturity. Such indeed was his
                            language, that I could not with any propriety entertain a doubt but that the money would, at the appointed moment, be in
                            the Bank of the United States, where it was made payable. The Note remained with Messr. Hale & Davidson, was
                            presented by them, and by them was, in their formal routine, protested. That I was shocked at so unexpected a termination
                            to my confidence in the protestations and character of Mr Todd, it is hardly necesary to say: That I was in some degree
                            provoked, was the natural effect of finding myself thus deceived, in a matter of much importance, producing a vexatious,
                            though temporary embarrassment.
                        I wrote to Mr Todd a frank disclosure of my distinct remembrances as to the mode in which he had induced me
                            to make the loan, and of my sentiments as to his having, not only without warning me but with the strongest assurances to
                            the contrary, broken his engagement (Copies of my Communications to Mr Todd are also added). He replied to me by the
                            letters herewith sent, dated the 6th. and 17th. of April 1825, manifesting not merely a past inattention to my claim upon
                            him, but, as I thought and still think, a total want of candor.
                        I could not submit to be further lulled by hollow professions: and accordingly, Mr Todd was apprized by me
                            that legal redress would be sought unless prompt efforts for payment were made. He affected to be in daily expectation of
                            funds. I delayed: and being under any circumstances, averse to wound his feelings, but more especially the feelings of his
                            family and friends, I avoided the ordinary course of proceeding. He was waited upon by a gentleman of the bar of high
                            respectability, Mr Benjamin Tilghman, with whom he was personlly acquainted, and who put the matter in a course of legal
                            determination without the intervention of any process whatever, relying solely upon the understanding that he would not
                            quit this City unless it were agreed that he might do so. Again delay was accorded. Mr Todd went to New York and there
                            stayed for some time; declaring his design and expectation to be to raise the necessary sum. He returned, and, still bent
                            upon procrastinating, pretended to have a defence to my demand, and insinuated that he was disposed to resist it.
                            Considerable time was allowed to elapse: until he was at last definitively told that judgment would be obtained.
                        Since his Confession of judgment, nothing has been done to compel him to pay the amount: and your letters
                            have induced me, without hesitation, to authorize his going beyond the sphere within which alone that judgment can be made
                            available by execution. Why Mr Todd has continued here, I know not. He has never, in any manner, deigned to notice the
                            extent of my forbearance, nor my communications to him, wherein I released him from any obligation to remain in this place
                            and wished him to return home and avail himself of Your protection and advice. He lives in a secluded manner, unseen by
                            his former companions, apparently without occupation and making not the slightest effort to do me common justice.
                        I appeal thus to You, my dear Sir, what am I to do? Has Mr Todd been unfortunate
                            in the origin or in the progress of this transaction? Has he not
                            rather reason to rejoice in both? Would any other man have thus patiently borne with such unmerited treatment, and with
                            the deprivation of so large a sum? Could any one with a proper respect for his own rights and
                            duties, have dealt with such a debtor more kindly–more delicately?
                        If there be within your own Contemplation any course of action which You would wish me to pursue in this
                            business, I assure you most sincerely that its suggestion will be received as a favor. In Your Counsel, as in Your character,
                            I can never cease devotedly to confide; and I shall always be ready to conform to whatever may, upon consideration appear
                            right to you. I thus beg leave to renew to You the sentiments of my most respectful consideration.
                        
                            
                                Levett Harris
                            
                        
                    